.    .




    Honorable Gerald T. Bissett
    County Attorney
    Ref ugio County
    Ref u&o, Texas
                                         Opinion No. WW-514
                                         Re:   The requirements of the
                                               Commlssloners~ Court In
                                               regard to quarterly   re-
                                               ports of County Treasurers
                                               under Article   1636, Vern-
                                               on’s Civil Statutes,*and
    Dear Mr. Blssett:                          related  questions.
               We have reoeived your request for an oplnlon to
    clarify Article  1636, Vernon’s Civil Statutes,  and Article
    396, Vernon’ s Penal Code.  The speoiflo questions you have
    asked are:
         . “1.   Does the order of aijproval require $he reoi~ting
                 separately  of the amount reoeived and paid out
                 of each fund by the treasurer   since the pre-    ’
                 oeding report,. and the balanoe of suoh fund, If
                 any, remaining in the treasurer’8    hands?
          “2.    Shall the Court aotually oount and inspeot the
                 actual aash~and aseets in the hands of the
                 treasurer belonging to the County at the time
                 of examination of the report?
          “3.    Is it mandatory that the affidavits  of the
                 County Judge and eaoh Commlesioner be made,
                 filed with the County Clerk, and reoorded in
                 the minutes of the Court?
          “4.    Is there any publication     in some newapaper
                 required end if so, Is it mandatory that the
                 report,    order of approval and affidavit   of
                 compliance all be published,      or Is only the
                 publicatioiof     portions  thereof required?”
Honorable   Gerald T. Blssett,   Page 2 (WW-W-514).


            Article   1636, Vernon’s   Civil   Statutes,   reads:
            “When the commissioners’ court has compared
     and examined the quarterly report of the treasurer,
     and found the same correct,      it shall cause an order
     to be entered upon the minutes of the court,
     stating the approval thereof,      and recitlng’seperate-
     ly the amdunt received and paid out of each fund by
     the treasurer    since the preceding treasurer’s        quer-
     terly report,    and the balance of such fund, if any,
     remaining in the treasurer’s      hands end the aourt
     shall cause the proper credit to be’made in the
     accounts of the treasurer,      In accordance with said
     order.    Said. court, shall actually    in’spect end count
     all the actual oash and assets in the hands of the
     treasurer belonging to the oounty et the Wne~of
     the examlnatl&      of~hls sald’peport.      Prior to the
     adjournment of each regular term of the oourt, the
     oounty judge and eeah aommlssloner shall-make affl-
     davit that the requirements of this artlale         have
     been in all things fully ctimplied,with by them at
     eaid term of oourt, and that the oash and other
     assets mentioned in eald county treasurer’s         quarter-
     ly report made’by said trsmmrer         to said oourt, and
     held by him’for the oounty, have been fully inapeot-
     ed end couhted:by tdm givw          the amount of qald
     money ahd other ‘asset 8 in4$s      hands.    Suoh af f Ida-
     vies’ nhall~be~~f$led with the county o,lerk and
     reoorded in the,.mfnutes of eald oourt the term at
     which the 8ame’wer.e filed;     ahd the seme shell be
     published in s?me,newspaper published in the oounty
     Wthel’e    be & newapdper published in the oounty,
     for one time.“:
          Artlole’ 396,‘Vernon’s    Penal Code, is worded subetan-
tielly the same aa Artlole’ 1.636, Vernon!.s Civil Statutes,
with the addition,Wthe     following   peragraph:
           “hny. .oounty judge, ,oounty oommlssloner,    or
     county alerk who shall negligently      or intentionally
     fail or refuse to comply with the requirement8 of
     this artiole,    ,shall;be.fined not less thf3n twenty-.
     five nor.moye than five hti#red dollara.
            For the purposes of this opinion,        Artlale 396, Vern-
on’s Penal Code;: is considered & duplication         of Artiole 1636,
Vernon’s;Civil,  Statutes.
    .   .i



         Honorable Gerald T. Blssett,   Page 3 (w)J-514)


                     It Is our opinion that Questions 1 and 3 should be
         answered in the affirmative;    no authority   has been found which
         would relieve   the C~lssloners    * Court from the atatutory
         requirements   that the approval order recite    separately  the
         amount received and paid out of each fund since the preceding
         report and the balanoe of such fund, If any, remaining In the
         treeaurer's   hands; and that affidavits    of compliance of the
         County Judge and eeah Commissioner be made, filed with the
         County Clerk and recorded In the minutes of the court.
                   Insofar as Question 2’1s concerned, the Attorney
        General In Opinion No. O-6459, has held that It Is not neces-
.       eary for the Commlssloners I Court to aotually    lnspeot and
        count, the County funds In the County Depository,     If the s,tate-
        ments furnished by the lXposl~t6ry refleot’the   ,neueaaary lnfor-
        mation.   Suoh other oounty..aaeeets In th6 handa,of,the   .County
        Treasurer must be inspected    and.'coufited,.
                    &h&r,    it la the opinion ofethls   &fiGe that thee.6
        affidavlta   of oompllance must be pribllsh$d In 8ome newspaper
        of the County,, Attorney Qeneral’s Opinion NO!‘O-236 oonoltidea
        that It ls~neoessary    to publish only the affidavits   and not
        the Treaaurer~~~ Report or Order of Approval.      The oplnlon”fur-
        ther states that the affidavits    whlah are published must be
        published In their ,entlrety and they should be the same aa
        those uhioh are reoorded with tK6 CountyrClerk and in the mln-
        utes 0r the Commlssloners~ Court!
        Opinion, No. O-3044, it is held th
        paper published in the Oounty wou~~'satlsfy     this statutory
        requirement,



                   It is mendstory that the requIreme&       of,
                   hrtlole    1636, Vernon’s Civil Statutes,   be
                   oomplled with in that the order of the
                   Commissioners1 Court approving the County
                   Treasurer~a Quarterly Report reaiJi0
                   separately    the amount reoeived and paid
                   out of eaoh md elnoe the preoedlng
                   report and the balanoe of suoh Qnd, if             :,
                   any, remaining In the Treasurerls     hands;
                   and that the afrldavlta    of oompllanoe or
                   the County Judge alp eaoh Cosnnlssioner be
                   made, filed tilth the County Clerk, reoorded
Honorable     Gerald T. Blssett,    Page:4    (WW~514).


              In the minutes of the Cdurt, and pub-
              lished in's newspaper in the aounty; and
              that the .Commlssioners' Court ,ect&ally
              Inspect the ass&s of the county in the
              hands of the Treasurer,  except the
              county's funds whioh are In thi~county
              depoditory.;       ,,,
                                       SlnQereLy;
                                       WILL WILSON
                                       Attorney General of Texas




JLl%:mfh:jl                                  Asslstent
                                              1
                    ;
APPROVED,:..
OPINIbN'COMMIT'rE$ ,,,, ~:
Morgan ~Nesbitt,        Chairman,
John B. Webster         .~
Wallace Fin&oak
Linward Shivers
REVIEWED
       FOR THE ATTORNEY
                      GENERAL
BY:
      W. V. Geppert